        Case 1:19-cv-02012-MKV-KNF Document 42 Filed 04/21/21 Page 1 of 2

                                                                                    USDC SDNY
                                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                       DOC #:
                                                                                    DATE FILED: 4/21/2021
 MATTHEW MCDERMOTT,

                                Plaintiff,
                                                                      1:19-cv-02012-MKV
                         -against-
                                                                             ORDER
 BIERMAN APPAREL CORP.,

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        The Court held a conference on Plaintiff’s motion for a default judgment [ECF No. 28]

on April 21, 2021. Before the conference, Defendant had not appeared in this case or taken any

action to defend against Plaintiff’s claims. As a result, a certificate of default was entered

against Defendant. See ECF No. 19. However, at the conference, the owner of the Defendant

corporation appeared and stated that he intended to contest the claims in this case. Plaintiff

consented to an adjournment of the hearing to allow Defendant to retain counsel and file a

response to the Amended Complaint [ECF No. 10] and the motion for a default judgment.

        Accordingly, the Court continues the default judgment hearing to June 2, 2021 at

11:00AM. The conference will be held by telephone. To join the conference, dial 888-278-0296

and enter access code 5195844.

        As discussed at the conference, within one week of the date of this order, Plaintiff must

submit a letter discussing the propriety of service in this case and the effect, if any, of

Defendant’s appearance on the previously-entered certificate of default. Defendant must file a

response to the letter and a response to the motion for a default judgment on or before May 25,

2021.
      Case 1:19-cv-02012-MKV-KNF Document 42 Filed 04/21/21 Page 2 of 2




       The deadlines set out herein will not be extended absent good cause. Failure to comply

with the deadlines may result in sanctions, including dismissal of a claim or defense.

       Plaintiff is directed to correspond with Defendant (including by telephone as required) to

ensure Defendant has received this Order.

SO ORDERED.
                                                     __________________________________
                                                       ___________
                                                                _ _________  ____________________
                                                                             ____
Date: April 21, 2021                                 MARY  YK  AY VYSKOCIL
                                                              KAY   VYS
                                                                     YSKOCI     CL
                                                                                CI
      New York, NY                                    United
                                                           d States
                                                             States District
                                                                    Diissttrict Judge




                                                 2
